DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 5,393,587) in view of Johnson (US 20140255647).
As to claim 1, Machida teaches a globally deformed honeycomb lattice structure containing an outer wall with an inner surface containing a plurality of tubes which follow the longitudinal curvature of the inner surface (Figs. 4, 5, and 8).  The plurality of tubes form outer extents of the lattice structure and abut the inner surface of the outer wall without compromising 
Machida is silent to the loading a material reservoir with additive manufacturing material and selectively depositing the material onto a support via a material applicator in successive layers.
Johnson teaches a method of creating honeycomb or honeycomb-like shapes using an additive manufacturing apparatus.  Johnson loads a material reservoir with additive manufacturing material ([0061], liquefier assembly) and selectively deposits the additive manufacturing material onto a support surface in successive layers ([0064]).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Johnson process into Machida because (a) Machida teaches/suggests a honeycomb, and Johnson provides a technique for fabricating a honeycomb, or (b) Machida teaches a method of forming a honeycomb and Johnson provides an alternative technique for fabricating a honeycomb that one of ordinary skill in the art would have recognized as interchangeable substitute for the Machida technique.
As to claim 5, Machida is silent to a radially symmetrical lattice, but Johnson teaches that honeycombs can be fabricated in a radially symmetrical configuration.  It would have been prima facie obvious to incorporate the Johnson configuration into Machida as an obvious alternative honeycomb shape.  As to claims 9, 10, and 12, Machida provides integrated tubes from a single material that maintain consistent flow areas and have a plurality of cross-sectional shapes (square, triangular, trapezoids).  As to claim 14, in view of Machida’s curved outer wall, providing a curved honeycomb having an outer wall that curves in two directions would have been obvious as an obvious change in shape.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US 4,168,944) in view of Johnson (US 20140255647).
As to claim 21, Morikawa teaches a globally deformed honeycomb lattice structure containing an outer wall with an inner surface containing a plurality of tubes which follow the longitudinal curvature of the inner surface (Fig. 9).  The plurality of tubes form a lattice cellular component including radial struts (Fig. 9, item 105), circumferential struts (Fig. 9, item 104), and longitudinal struts (Fig. 9, item 102) that all follow the longitudinal curvature and conform to the inner surface of the outer wall.  Morikawa inherently provides that the tubes are configured to guide fluids through the tubular structure in accordance with the longitudinal curvature (Fig. 9).  
Morikawa is silent to the loading a material reservoir with additive manufacturing material and selectively depositing the material onto a support via a material applicator in successive layers using data representative of the lattice structure.
Johnson teaches a method of creating honeycomb or honeycomb-like shapes using an additive manufacturing apparatus.  Johnson loads a material reservoir with additive manufacturing material ([0061], liquefier assembly) and selectively deposits the additive manufacturing material onto a support surface in successive layers ([0064]).  Depositing the material according to data representative of the desired lattice structure would have been obvious over Johnson.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Johnson process into Morikawa because (a) Morikawa teaches/suggests a honeycomb, and Johnson provides a technique for fabricating a honeycomb, or (b) Morikawa teaches a method of forming a honeycomb and Johnson provides an alternative technique for fabricating a 
As to claims 22-24, Morikawa teaches an axial pattern with cellular components arranged end-to-end (Fig. 9, item 105), a lateral pattern arranged side-by-side (Fig. 9, item 102), and formed of an integrated unitary piece of material.  

Allowable Subject Matter
Claims 11, 13, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The three references identified above are the best available prior art, but fail to teach a lattice structure formed from a foam, or tubes and outer wall formed from different materials in the claimed curved configuration.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered.  The revised claims overcome the 35 U.S.C. 101 rejection set forth previously.  New prior art rejections are presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742